Citation Nr: 0614553	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted from May 10, 2002, for post-
traumatic stress disorder (PTSD)?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which granted entitlement to service connection 
for PTSD, and assigned a 50 percent rating, effective from 
May 10, 2002.  The veteran appealed.  

Following an April 2004 Decision Review Officer Informal 
Conference, the RO, in an April 2004 rating decision, 
increased the rating to 70 percent, also effective from May 
10, 2002.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In addition, in a December 2004 
"Statement of Accredited Representative of Appealed Case," 
the representative essentially, on behalf of the veteran, 
continued his appeal of the ratings assigned for his PTSD.

The Court has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal concerning the veteran's service-connected PTSD was 
placed in an appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies to this appeal.  Hence, the Board 
has styled this rating question accordingly.

In November 2005, the veteran, after failing to appear for a 
September 2005 travel board hearing, petitioned to be 
scheduled for another hearing.  This motion for a new hearing 
was not received by VA within 15 days of the originally 
scheduled hearing date.  See 38 C.F.R. § 20.704(d) (2005).  
He has also not presented good cause why he failed to report 
for the September 2005 hearing.  As such, while acknowledging 
the representative's March 2006 motion for a new hearing, 
such a hearing, under the facts presented here, will be not 
scheduled.  

In December 2004, the representative raised the issue of 
entitlement to an earlier effective date for a grant of 
service connection for post traumatic stress disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.  

 
FINDING OF FACT

Since May 10, 2002, the veteran's PTSD has not been 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene), disorientation to time and place, or memory loss 
(for names of close relatives, own occupation, or name).  


CONCLUSION OF LAW

Since May 10, 2002, the schedular criteria for the assignment 
of more than a 70 percent rating for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
The March 2003 notice letter and an April 2004 statement of 
the case (SOC) satisfied the above cited criteria.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice, 
in the form of a March 2003 letter and an April 2004 SOC, of 
what type of information and evidence was needed to 
substantiate his initial claim for service connection and for 
an increased rating (pertaining to the subsequent grant of 
service connection for PTSD), but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the claim of service connection.  That 
issue, however, is being referred to the RO for initial 
consideration, and hence, it is premature for the Board, as 
an appellate body, to render a judgment as to whether the 
appellant will be prejudiced by an as yet unadjudicated 
rating decision.  Of course, the appellant may appeal from 
any rating decision issued by the RO which denies an 
entitlement to and earlier effective date, but the issue has 
yet to be initially addressed by the RO.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, any such failure is harmless.  While perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that precise sequence as it pertains to the claim for 
a higher rating, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here, however, the April 2004 SOC 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant was provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  Therefore, the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, as noted, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson.

In this case, the veteran appealed the initial disability 
rating assigned.  He continued his appeal after the RO 
assigned a higher rating effective from the same date.  The 
Board will consider the evidence for the entire period since 
the effective date of service connection, May 10, 2002, and 
will consider what rating is warranted from that date.

The VA Rating Schedule includes a rating formula for mental 
disorders, including PTSD, see 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  That provides, in pertinent part, that a total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name is rated as 100 
percent disabling.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

A February 2003 VA outpatient record refers to the veteran 
suffering from stress, hypervigilance and many nightmares.  
The veteran's condition was described as stable.  

In May 2003, the veteran was afforded a VA PTSD examination.  
The use of various prescribed medications was mentioned.  The 
veteran claimed to stay in his house most of the time, with 
no participation in either activities or leisure pursuits.  
No history of suicide attempts was noted.  

Examination showed that the degree of the veteran's 
psychological functioning was poor.  He was reported to be 
often angry, but, with the exception of some mild paranoid 
ideation, no impairment of thought process or communication 
was found.  He was not delusional.  A history of fights, 
arguments, and homicidal thoughts, ideas and plans was noted.  
He was able to maintain minimal personal hygiene.  No memory 
loss was noted.  Problems with sleep were reported, and he 
was noted to be depressed.  The appellant's speech was loud 
and pressured.  Chronic, moderate PTSD was diagnosed, and a 
GAF score of 50 was assigned.  The examiner also noted that 
the veteran had social, economic, and vocational problems.  

Medical records dated subsequent to the May 2003 VA PTSD 
examination, through July 2004, include no indication of 
treatment afforded the veteran for his PTSD, hence, there is 
no evidence that PTSD has increased in severity since.

After considering all of the evidence of record, including 
particularly the referenced PTSD examination report, the 
Board finds that the veteran's PTSD does not warrant a rating 
in excess of 70 percent at any time since May 10, 2002.  In 
this regard, from May 10, 2002, the medical evidence of 
record is against finding that the criteria set out in 
38 C.F.R. § 4.130 (Code 9411), and necessary for the 
assignment of a 100 percent (or higher) rating, have been 
met.  Of particular note, the May 2003 VA PTSD examination 
report fails to demonstrate that the veteran suffers from 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene), disorientation to time and place, and 
memory loss.  Further, while a GAF score of 50 was provided 
in May 2003, contemplating serious symptoms or any serious 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (see Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994), the 
overall level of disability prescribed to the veteran's PTSD 
was described by the examiner as being "moderate" in 
nature.  Accordingly, a rating higher than 70 percent from 
May 10, 2002, is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 




ORDER

Entitlement to a rating greater than 70 percent for PTSD from 
May 10, 2002, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


